       Case 4:16-cr-00062-BMM Document 35 Filed 03/11/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                          CR 16-62-GF-BMM

             Plaintiff,

       vs.                                               ORDER

 LEON BOYD MESSERLY,

             Defendant.

      Upon the unopposed motion of the United States, and for good cause shown,

      The United States’ motion to appear by Zoom is GRANTED.      The United

States may appear by Zoom at the motion hearing to terminate Mr. Messerly’s

supervision on March 18, 2021, at 3:30 p.m.

      DATED this 11th day of March, 2021.
